DETAILED ACTION
1. This action is in response to the amendments filed 05 October 2021.
Claims 1, 7, and 13 were amended. Claims 2, 8, and 14 have been cancelled. Claims 1, 3-7, 9-13, and 15-20 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05 October 2021 has been entered.

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 05 October 2021 have been fully considered and they are not considered persuasive.
	

The applicant argues that the independent claims 1, 7 and 13 as amended describe what was discussed in the interview to render the current 101 rejection moot and therefore recite statutory features. 

	The examiner respectfully disagrees. The applicant argues that the invention recites statutory features. Although the interview summary stated that adding additional elements like camera and visual screen and additional subject matter related to a visual screen for the display of listings on the electronic marketplace could likely overcome 101 if it was added in the manner shown in the proposed amendments and the applicant amended the claims to reflect the proposed amendments during the interview, the applicant still does not demonstrate the connection that additional elements like the camera button has to control the specified function in a clear manner which was also suggested. Instead, the control of the camera button is described in a separate and disjointed manner. Therefore, the amended claims still do not recite statutory features. The applicant is encouraged to amend the claims to clarify this in order to potentially overcome the 101 rejection. However, the rejection is maintained. 

35 U.S.C. 103
6. Applicant's arguments filed 05 October 2021 have been fully considered and they are not considered persuasive.

The applicant argues that the references Godsey and Settgast do not teach the amendments of the claims stating “receiving a selection of a camera button on a mobile device; visually indicating on a screen of the mobile device where a for sale object (FSO) is to be centered; receiving an image of the FSO from the mobile device responsive to the visual indication on the screen of the mobile device to create a new listing for the FSO on an electronic marketplace (EM) for a seller.” Furthermore, Godsy does not reference a camera or taking an image anywhere else in the reference for besides paragraph 0043 and Settgast does not does even use the term "camera," and as such does not overcome the deficiencies of Godsey.

The examiner respectfully disagrees. The applicant argues that Godsey and Settgast are not prior art references that provide a prima facie case of prior art rejection for the amended claims. However, the references Godsey and Settgast teach the amended claims in combination with the reference Tietzen. Godsey teaches 0042 receiving a selection 0043 of a camera 0012 for a for sale object 0014 includes the receiving of images of the objects for sale 0022 on the marketplace of an electronic commerce site 0038 with users like sellers creating a listing which is interpreted as being a new listing since it being created 0060 with creating new accounts for users such as sellers. This is combined with Tietzen 0352 the use of visual indication on a screen of a mobile device to teach the use of visual indication on a screen of a mobile device for various objects, Tietzen 0387 the use of a button for selection to teach camera buttons, and Tietzen 0822 the centering of an object to teach the centering of a for sale object. Furthermore, although Godsy does not reference a camera or taking an image anywhere else in the reference for besides paragraph 0043 and Settgast does not does even use the term "camera," Tietzen does teach 0332 the use of cameras to take images. Therefore, the rejection is maintained.

The applicant argues that the new claim 20 is allowable because none of the cited art teaches or suggests these features of the claim.

 are not prior art references that provide a prima facie case of prior art rejection for the new claim 20. However, the references Godsey and Settgast teach the new claim 20 in combination with the reference Tietzen. Godsey teaches 0012 determining for sale objects 0014 that includes the taking of images of the objects for sale and 0031 servers associated with the electronic marketplace. This is combined with Tietzen 0822 the centering of an object to teach centering of a for sale object, Tietzen 0352 a screen of a mobile device to teach the object being on a screen of the mobile device, and Tietzen 0603 the uploading of an image to teach the uploading of images to servers. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1, 3-7, 9-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The limitations and steps described in Claim 7 are to perform operations comprising: receiving a selection (Receiving Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); visually indicating on a screen where a for sale object (FSO) is to be centered (Transmitting Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); receiving an image of the FSO from the responsive to the visual indication on the screen to create a new listing for the FSO for a seller (Receiving and Analyzing Information; evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); determining that the seller is a first time seller who has not  (Analyzing Information; evaluation and observation; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); generating a listing for the FSO for the first time seller (Analyzing Information; evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); identifying one or more eligible listings to which to offer to the first time seller responsive to receiving the image, wherein each of the one or more eligible listings are Atty. Dkt. No. 4223.0020003-4-Schubert et al.Reply to Office Action of October 22, 2020Application No. 16/415,237 each associated with another first time seller who has not previously sold any objects (Analyzing and Receiving Information; evaluation and observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); providing both the generated listing and the one or more eligible listings for display (Transmitting Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); receiving a selection of one of the eligible listings, wherein the seller is designated to receive an being offered for sale in the selected eligible listing at a reduced cost (Receiving Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); and posting the generating listing responsive to receiving the selection of the one of the eligible listings (Receiving Information; observation; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation and observation and commercial interactions for Organizing Human Activity but for the recitation of generic computer components. That is other than additional elements of a “system”, “camera button”, “mobile device”, “memory”, “processor”, and “an electronic marketplace,” nothing in the claim elements precludes the 
This judicial exception is not integrated into a practical application. For example, the claim only recites the additional elements of a “system”, “camera button”, “mobile device”, “memory”, “processor”, and “an electronic marketplace”. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving and transmitting data about purchasing items (receiving and transmitting information) is insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
 [0036]      Mobile device 116 may include a mobile phone, laptop, gaming system, tablet, 
desktop, smart television, wearable, appliance or other computing device that is capable of 
taking pictures and/or video, and transmitting image(s) 108 to IE 102. In an embodiment, 
mobile device 116 may include a camera that is capable of capturing image 108. In an 
embodiment, mobile device 116 may be executing a web-based or local app that is connected 
to the cloud or other network of computers through which mobile device 116 sends and 
receives communications with IE 102, including image 108 and pricing information 104.

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting step that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the mobile device, nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 1 and 13 also contain the identified abstract ideas above, with the additional elements of a non-transitory computer-readable device, computing device, and a computer-implemented method which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 7 above.
Therefore, Claims 1, 3-7, 9-13, and 15-20 are ineligible.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claim 1, 3-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2015/0112836 to Godsey (hereinafter referred to as “Godsey”) in view of US publication number 2014/0136289 to Settgast (hereinafter referred to as “Settgast”) in further view of US publication number 2018/0276710 to Tietzen (hereinafter referred to as “Tietzen”).

(A) As per claim 1/7/13, Godsey teaches receiving a selection of a camera; (Godsey: [0042 receiving a selection 0043 of a camera])
 (Godsey: [0012 for sale object])
receiving an image of the FSO to create a new listing for the FSO on an electronic marketplace (EM) for a seller; (Godsey: [0014 includes the receiving of images of the objects for sale 0022 on the marketplace of an electronic commerce site 0038 with users like sellers creating a listing which is interpreted as being a new listing since it being created 0060 with creating new accounts for users such as sellers])
determining that the seller is a first time seller who has not previously sold any objects on the EM; (Godsey: [0060 creating new accounts for users such as sellers which is interpreted as also determining a seller not having previously sold a FSO on the EM since no account existed to allow for this to happen])
identifying the FSO based on the received image; (Godsey: [0019 has the identification of the objects for sale based on the image])
identifying a plurality of previously created listings on the EM offering a similar object to the FSO for sale on the EM; (Godsey: [0078 identifies previous created listings where 0082 similar items to the item for sale on the electronic marketplace can be identified])
generating a listing for the FSO for the first time seller; (Godsey: [0060 creating new accounts for users such as sellers which is interpreted as a first time seller on the FSO on the EM since no account existed to allow for this to happen])
identifying one or more eligible listings to which to offer to the first time seller, wherein each of the one or more eligible listings with first time seller who has not previously sold any objects on the EM; (Godsey: [0056 identifies the eligible items to offer sellers including 0060 a first time seller on the EM since no account existed to allow for this to happen])
providing both the generated listing and the one or more eligible listings for display; (Godsey: [0038 generate a listing and also 0037 various other eligible listings for 0061 the display of the listings]) 

and posting the generating listing on the EM responsive to receiving the selection. (Godsey: [0022 the application of listings being created in the electronic marketplace where 0062 the generation of listings based on selections])
Examiner notes that Godsey teaches the utilization of computers in various computer based processes in paragraph 0029 and 0059 for all claims.
Although Godsey teaches the listing of items for sale of the electronic marketplace by a user Godsey does not teach associations with others or reducing the price which is taught in combination with Settgast
Settgast teaches
The association of one with another (Settgast: [0051 has the associated one with another])
The reducing of the price for something (Settgast: [0025 has the reducing of the price for something])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the listing of items for sale of the electronic marketplace by a user of Godsey with associations with others or reducing the price of Settgast as they are analogous art along with the current invention which solve problems determining pricing of listings on an electronic marketplace for sellers on websites and the combination would lead to an improvement through the increase in prices and thus profits through the specific price ranges that are set for the listed items through analysis through processing of the data through as taught in [0052] of Settgast.
Although Godsey in view of Settgast teaches the listing of items for sale of the electronic marketplace by a user with others Godsey in view of Settgast does not teach visual indication on a 
Tietzen teaches:
The visual indication on a screen of a mobile device (Tietzen: [0352 the use of visual indication on a screen of a mobile device])
The use of a button for selection (Tietzen: [0387 the use of a button for selection])
	The centering of an object (Tietzen: [0822 the centering of an object])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the listing of items for sale of the electronic marketplace by a user with others of Godsey in view of Settgast with visual indication on a screen of a mobile device and a button for selection and centering of objects of Tietzen as they are analogous art along with the current invention which solve problems determining visuals on an electronic marketplace for sellers on websites and the combination would lead to an improvement through improved visualization for the listed items through analysis through processing of the data through as taught in [0462] of Tietzen.

(B) As per claim 3/9/15, Godsey teaches wherein the eligible listings comprise listings having an offer (Godsey: As in claim 1, 0018 describing listed offers for sale])
Godsey does not teach specific predetermined pricing methods which are taught by Settgast:
…price less than or equal to a predetermined maximum price; (Settgast: [0031 reciting price must be less than the maximum price])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the listings with an offer of Godsey with pricing at or less than a maximum of Settgast as they are analogous art along with the current invention which solve problems determining pricing of listings for sellers on websites and the combination would lead to an improvement through 

(C) As per claim 4/10/16, Godsey teaches the method, wherein the enabling a new seller to create one or more new listings inventory ingestion based on analyzing images. (Godsey: [As in claim 1, 0061 describing the organization of inventory by looking at and analyzing images])
Godsey does not teach automated systems which are taught by Settgast:
…comprises automatic… (Settgast: [0016 describing a system that automatically sets values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the listings of new users with image information of Godsey with automation of Settgast as they are analogous art along with the current invention which solve problems with automation of determination of new listings with data is old and well- known in the art, and the combination would lead to automating the determination of listed items through analysis through processing of the data through as taught in [0062] of Settgast.

(D) As per claim 5/11/17, Godsey teaches the method, wherein the enabling a new seller to create one or more new listings inventory ingestion based on analyzing emails. (Godsey: [As in claim 1, 0060 describing processing transactions and information of users with email information])
  Godsey does not teach automated systems which are taught by Settgast:
…comprises automatic… (Settgast: [0016 describing a system that automatically sets values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the listings of new users with email information of Godsey with automation of Settgast as they are analogous art along with the current invention which solve problems with automation of determination of new listings with data is old and well- known in the art, and the 

(E) As per claim 6/12/18, Godsey teaches the method, wherein the enabling a new seller to create one or more new listings inventory ingestion based on analyzing retailer websites. (Godsey: [As in claim 1, 0061 reciting an analysis and display of items for sale on a website for e-commerce])
  Godsey does not teach automated systems which are taught by Settgast:
…comprises automatic… (Settgast: [0016 describing a system that automatically sets values])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine determining the listings of new users with website information of Godsey with automation of Settgast as they are analogous art along with the current invention which solve problems with automation of determination of new listings with data is old and well- known in the art, and the combination would lead to automating the determination of listed items through analysis through processing of the data through as taught in [0062] of Settgast.

(F) As per claim 19, Godsey teaches comprising: determining a threshold quantity identifying a plurality of listings required by the seller; (Godsey: [0236 determines a certain price which is interpreted as a quantity associated with the listing satisfies a certain threshold that an alert is sent to the user such as the seller])
determining that the generated listing the threshold; (Godsey: [0237 determines listings associated with threshold quantities such as price])
and identifying the one or more listings responsive to the determining that the threshold quantity. (Godsey: [0056 identifies specific listings of interest 0236 in relation to a specific threshold quantity])

Settgast teaches
	The exceeding of specific set thresholds (Settgast: [0043 has the exceeded of a threshold quantity set]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the application of threshold quantities related to a listing by a user of Godsey with exceeding this threshold of Settgast as they are analogous art along with the current invention which solve problems determining thresholds of listings on an electronic marketplace for sellers on websites and the combination would lead to an improvement through the management of items and thus profits through the management and sales of the listed items through analysis through processing of the data through as taught in [0018] of Settgast.

	(G) As per claim 20, Godsey teaches determining that the FSO as in claim 1; 
taking the image of the FSO responsive to the determining that the FSO as in claim 1; 
and one or more servers associated with the EM (Godsey: [ 0031 servers associated with the electronic marketplace]).
Although Godsey in view of Settgast teaches the listing of items for sale of the electronic marketplace by a user Godsey in view of Settgast does not teach centering of objects, the screen of a mobile device, and uploading an image which is taught in combination with Tietzen.
Tietzen teaches:
The centering of an object (Tietzen: [0822 the centering of an object])
A screen of a mobile device (Tietzen: [0352 the a screen of a mobile device])
The uploading of an image (Tietzen: [0603 the uploading of an image])
.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170124635 A1
Shao; Binbin
AUTOMATIC SALE LISTING GENERATION
US 20040204991 A1
Monahan, Jay et al.
Method and system to incentivize a seller to perform an activity relating to a network-based marketplace
US 20160358235 A1
De Langis; Jon David
PROCUREMENT SYSTEMS AND METHODS FOR BUYING GOODS AND/OR SERVICES VIA THE INTERNET
US 20010037279 A1
Yeo, David Chin Lay
Facilitating buying and selling transactions
US 20150186989 A1
Kneen; Ben et al.
PRICING AND LISTING CONFIGURATION RECOMMENDATION ENGINE
US 20150379460 A1
Zamer; Kamal
RECOGNIZING NEGLECTED ITEMS
US 20030083961 A1
Bezos, Jeffrey P. et al.
Marketplace system in which users generate and browse user-to-user preorder listings via a dedinitive products catalog
US 20030204449 A1
Kotas, Paul et al.
Services for generation of electronic marketplace listings using personal purchase histories or other indicia of product ownership
US 8868444 B2
Morris; Michael et al.
System and method for rewarding in channel accomplishments
US 20080097827 A1
Leach; Andrew K. et al.
DEMAND AGGREGATION FOR FUTURE ITEM PLANNING CONTINGENT UPON THRESHOLD DEMAND
US 20080263459 A1
ALTBERG; Ebbe et al.
Methods and Systems to Determine Availability for Real Time Communications via Virtual Reality


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	11/8/2021

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683